53 F.3d 1084
66 Empl. Prac. Dec. P 43,535
Maria-Kelley F. YNIGUEZ;  Jaime P. Gutierrez, Plaintiffs-Appellees,andArizonans Against Constitutional Tampering,Intervenors-Plaintiffs-Appellees,andState of Arizona;  Rose Mofford;  Robert Corbin, et al.,Defendants-Appellees,v.ARIZONANS FOR OFFICIAL ENGLISH;  Robert D. Parks,Intervenors-Defendants-Appellants.Maria-Kelley F. YNIGUEZ, Plaintiff-Appellant,v.STATE OF ARIZONA;  Rose Mofford;  Robert Corbin, et al.,Defendants-Appellees,andArizonans For Official English;  Robert D. Parks,Intervenors-Defendants-Appellants.Maria-Kelley F. YNIGUEZ, Plaintiff-Appellee,v.STATE OF ARIZONA;  Rose Mofford;  Robert Corbin, et al.,Defendants-Appellants.
Nos. 92-17087, 93-15061 and 93-15719.
United States Court of Appeals,Ninth Circuit.
May 12, 1995.

WALLACE, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.